Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn.
Over the course of a new search a new reference to Ettinger was found.
A new rejection is made. Applicant’s arguments are now moot in view of the new rejection of the claims. 

    PNG
    media_image1.png
    939
    1065
    media_image1.png
    Greyscale


Claim 10 is amended to recite and Ettinger teaches “…define a second vector representative of a textual description of a specified path from the origin to the destination, wherein the apparatus is caused to define the second vector by: (i) processing the textual description (see paragraph 104-111 where the text can be included in the map from the personal contact information typed in from the user; see paragraph 111) to recognize terminology within the textual description including: (a) one or more points of interest, one or more landmarks and/or one or more features of a map and   (see paragraph 77, 183-188 where based on the text description in the contacts the map can be generated with FIG. 3b that includes a sequence of landmarks from the origin to a vector 320 to the destination with the one or more points of interest and landmarks and 1. A law office, the sister’s home and theater and the clock tower 323, 321, 316 and 317)
(b) directional information associated with one or more segments of the specified path and (11) identifying a sequence in which the terminology is utilized by the textual description  such that the second vector is defined by the sequence of the one or more points of interest, one or more landmarks and/or one or more features of the map and the directional information associated with the one or more segments of the specified path;  (see paragraph 183-188 where based on the text description in the contacts the map can be generated with FIG. 3b that includes a sequence of landmarks from the origin to a vector 320 to the destination with the one or more points of interest and landmarks and 1. A law office, the sister’s home and theater and the clock tower 323, 321, 316 and 317; see claims 1-9);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of ETTINGER of UBER™ since ETTINGER teaches that a user’s personal contact list and text descriptions can be interrogated and then a route guidance can be provided based on the user’s personal contacts (see claim 1-11 and FIG. 3b) so a vector 320 can include the landmarks 316, 317 and the personal contact information 321, 323 while omitting other information for a more evident map.  The user can immediately understand the route (close to the clock tower  and sister’s home) when it is expressed in terms of the user’s personal contact text and the landmarks and a route can emphasize these elements to provide improved route guidance by referring to the contacts and personal contacts and landmarks in a directional vector.  See FIG. 3b and claims 1-11 and  paragraphs 104-111 and 183-190 of UBER™.

35 U.S.C. sec. 101
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
Claim 1-3, 5-9 and 21-22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1-3. 5-9, 21-22 requires a “person to type into the text or a person to drive the specific path”. If a claim covers a human organism then a rejection under 35 USC 101 and AIA  section 33a must be made.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of Busch and in view of Golding and in view of United States Patent App. Pub. No.: US20150094950A1 to Ettinger that was filed in 2007 and assigned to UBER™. 


    PNG
    media_image2.png
    491
    677
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    449
    731
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    533
    728
    media_image4.png
    Greyscale
Fan discloses “10.    An apparatus configured to select a path to a destination, the apparatus comprising 
processing circuitry and at least one memory including computer program code instructions, 
the computer program code instructions configured to, when executed by the processing circuitry, cause the apparatus to: (see FIG. 6, elements on the mobile app and the navigation server and that the user input is received and then the directions are rendered and the backend navi crowd based server can correct the navigation solution) 
define first vectors representative of a plurality of respective candidate paths from an origin to the destination, (see page 1-2, FIG. 1 and second column where google maps will place the user at the front door which is incorrect but the last mile crowd sourced direction will place the user in the dotted line to the back area of the coffee bar and then to the entrance which is correct for the drive through that is gleaned by the crowd source information) 
    PNG
    media_image5.png
    419
    724
    media_image5.png
    Greyscale


wherein each first vector is at least partially defined by directional information associated with one or more segments of the respective candidate path; (see FIG. 2 where the second vector is identified when the user enters the so called “last mile area” and then instead of plotting the navigation solution to the destination in red the device uses the crowd sourced observations of what the correct destination and entrance is) (see FIG. 6 where the user inputs text which is provided to 1. The trajectory database (Google maps) and 2. Is provided to the crowdNavi backend to correct the google maps incorrect solution)

define a second vector representative of a textual description of a specified path from the origin to the destination, (see FIG. 2 where the second vector is identified when the user enters the so called “last mile area” and then instead of plotting the navigation solution to the destination in red the device uses the crowd sourced observations of what the correct destination and entrance is)”. 
Fan is silent but Golding teaches “… wherein the apparatus is caused to define the second vector by: (1) processing the textual description to recognize 
terminology within the textual description including  one or more points of interest, one or more landmarks and/or one or more features of a map and (ii) identifying  a sequence in which the terminology is utilized by the textual description  (see FIG. 4 where in blocks 405-445 the way points are identified and then an OCR is applied to determine the storefront image text descriptions and the chain stores to define waypoints and then this is scored for driving directions in blocks 425-445)

    PNG
    media_image1.png
    939
    1065
    media_image1.png
    Greyscale


Claim 10 is amended to recite and Ettinger teaches “…define a second vector representative of a textual description of a specified path from the origin to the destination, wherein the apparatus is caused to define the second vector by: (i) processing the textual description (see paragraph 104-111 where the text can be included in the map from the personal contact information typed in from the user; see paragraph 111) to recognize terminology within the textual description including: (a) one or more points of interest, one or more landmarks and/or one or more features of a map and   (see paragraph 77, 183-188 where based on the text description in the contacts the map can be generated with FIG. 3b that includes a sequence of landmarks from the origin to a vector 320 to the destination with the one or more points of interest and landmarks and 1. A law office, the sister’s home and theater and the clock tower 323, 321, 316 and 317)
(b) directional information associated with one or more segments of the specified path and (11) identifying a sequence in which the terminology is utilized by the textual description  such that the second vector is defined by the sequence of the one or more points of interest, one or more landmarks and/or one or more features of the map and the directional information associated with the one or more segments of the specified path;  (see paragraph 183-188 where based on the text description in the contacts the map can be generated with FIG. 3b that includes a sequence of landmarks from the origin to a vector 320 to the destination with the one or more points of interest and landmarks and 1. A law office, the sister’s home and theater and the clock tower 323, 321, 316 and 317; see claims 1-9);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of ETTINGER of UBER™ since ETTINGER teaches that a user’s personal contact list and text descriptions can be interrogated and then a route guidance can be provided based on the user’s personal contacts (see claim 1-11 and FIG. 3b) so a vector 320 can include the landmarks 316, 317 and the personal contact information 321, 323 while omitting other information for a more evident map.  The user can immediately understand the route (close to the clock tower  and sister’s home) when it is expressed in terms of the user’s personal contact text and the landmarks and a route can emphasize these elements to provide improved route guidance by referring to the contacts and personal contacts and landmarks in a directional vector.  See FIG. 3b and claims 1-11 and  paragraphs 104-111 and 183-190 of UBER™.

Golding teaches “…identifying a particular vector, from among the first vectors, based on a similarity of the particular vector to the second vector such that the second vector is correlated to the particular vector; (see col. 6, lines 1-14 and col. 10, line 10-67)
selecting a particular candidate path, from among the plurality of candidate paths, 
that is represented by the particular vector of the first vectors that was identified based on the similarity of the particular vector to the second vector; and(see col. 10, line 10-67; see claim 1-5 where a vector for the vehicle to take is determined based on the use of the visual distinctiveness of the text of the signs and stores that are recognized)

causing a route including the particular candidate path from among the candidate paths represented by the first vectors to be provided to facilitate navigation to the destination”.  (see col 9, lines 1-col. 10, lines 67 where the waypoints can be provided to vectors for driving directions so the user can understand more precisely using the text you will see a McDonalds on the left and a mobile station and a home depot on the right and turn right; FIG. 4 where in blocks 405-445 the way points are identified and then an OCR is applied to determine the storefront image text descriptions and the chain stores to define waypoints and then this is scored for driving directions in blocks 425-445; see claims 1-7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Golding of Google™ since Golding teaches that a satellite image of a map can include an OCR operation to scan the images for signs and box type larger stores (McDonalds™, Home Depot™, Shell™, Mobil™ etc.). Then this can be used for a scoring and used in a GPS navigation. Instead of telling the user to turn left (generic instructions), the navigation device can access the cloud service and tell the user to turn left at the McDonald’s or home depot or the shell station. Then the navigation device can score the map routes higher as having these hints and recommend those routes as they are easier to follow like a human would give proposed directions by identifying stores and text descriptions for formulating the navigation instructions vector.  See FIG. 4 and claims 1-7 and col, 10, lines 1-67 and col. 9, line 1-40 of Golding.    


Fan discloses “….second vector  (see page 772-773 where the observed landmark is determined in FIG. 3 and then observed patterns are collected for the last mile area and then these are applied to refine the navigation solution once you are within the last mile area from the entrance of the landmark to the destination and to avoid the incorrect solution) (see page 772-773 where the observed landmark is determined in FIG. 3 and then observed patterns are collected for the last mile area and then these are applied to refine the navigation solution once you are within the last mile area from the entrance of the landmark to the destination and to avoid the incorrect solution)
identify a particular vector, from among the first vectors, based on a similarity of the particular vector to the second vector; and (see page 772-773 where the observed landmark is determined in FIG. 3 and then observed patterns are collected for the last mile area and then these are applied to refine the navigation solution once you are within the last mile area from the entrance of the landmark to the destination and to avoid the incorrect solution)
select a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector identified based on the similarity of the particular vector to the second vector”. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent);
Fan is silent as to but Busch teaches “…. wherein the second vector is defined based on one or more points of interest, one or more landmarks and/or one or more features of a map included in the textual description in a sequence 
identified therefrom,…. (see col. 34, lines 1-45 where the device can determine the GPS location of the user and a business that is close by that the user visits and where the user’s history indicates that the user is visiting a number of businesses and a number of keywords or trends of the user)
select a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector identified based on the similarity of the particular vector to the second vector; and(see col. 14, lines 1-30 where the location of the user can be compared to the amount of inventory and the stores that are close by and the amount of money that the user is spending and an amount of time that the user is spending at the specific location; and col. 34, lines 1-45 where the device can determine the GPS location of the user and a business that is close by that the user visits and where the user’s history indicates that the user is visiting a number of businesses and a number of keywords or trends of the user)
causing a route including the 
particular candidate path to be provided to facilitate navigation to the destination”.	(See FIG. 13a and 14b where the user can be provided navigation instructions 1422 from 1404 to 1420 and that certain bars are too crowded and the user should proceed to the vine that is at 1 percent capacity)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Busch of META™ since Bush teaches that a social media application and a GPS navigation device can be combined to provide hints to the user. For example, a certain user can enable a proximity notification in claim 6. Inventory information can be provided to the user of if the location is too crowded or hints about payment information. The user can then provide a certain hint such as to avoid a crowded spot and to instead move to a less crowded spot or avoid a business that is sold out. This can assist with a user to be directed to points of interest and hints that are gleaned from social media. See col. 34 and 47, lines 10 to 50 of Busch.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of United States Patent Application Pub. No.: US 2003/0046451 A1 to Prabhakaran that was filed in 1997 and in view of Busch and in view of Golding and in view of Ettinger. 

Fan is silent but Prabhakaran teaches “11.    An apparatus according to Claim 10, wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to convert an audio description of the specified path to the textual description”. ”. (see paragraph 44 where the speech can be input from a microphone to the GPS device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Prabhakaran since Prabhakaran teaches that a microphone can be used to capture the audio and convert this to text for the input to the GPS device.  This can assist with a user one handedly capturing the data or for handicapped users to be able to use a GPS device. See FIG. 3 and paragraph 41-55 and blocks 302-320.    

 
Claim 12 is cancelled. 
Claims 13-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of Busch and in view of Golding and in view of Ettinger.. 
 
    PNG
    media_image6.png
    514
    692
    media_image6.png
    Greyscale


Fan discloses “13.    An apparatus according to Claim 10, wherein the computer program code instructions are configured to, when executed by the processing circuitry, cause the apparatus to identify the particular vector by identifying the particular vector to be the most similar of the first vectors in comparison to the second vector”. (See page 773-775 where when entering a landmark area then a highly scored landmark that is used by multiple members of the crowd is identified and substituted for the map navigation solution that is similar to the map navigation solution but it is used more by the members of the crowd and is inferred to be correct)
Fan discloses “14.    An apparatus according to Claim 10, wherein, in an instance in which a length of an extended segment of the one or more segments exceeds a threshold, the computer program code instructions are configured to, when executed by the processing circuitry, cause the apparatus to define the first vector that includes the extended segment that exceeds the threshold to include a plurality of elements that are each representative of the extended segment that exceeds the threshold”. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent) 
    PNG
    media_image5.png
    419
    724
    media_image5.png
    Greyscale


Fan discloses “15.    An apparatus according to Claim 10, wherein the computer program code instructions are configured to, when executed by the processing circuitry, cause the apparatus to define a respective first vector to comprise a plurality of elements representative of the directional information associated with the one or more segments of the respective candidate path, (see FIG. 3 where when the user enters the so called “landmark last mile area” and includes an entrance landmark then a second databased is queried in FIG. 7 to return a crowd sourced solution) and wherein the plurality of elements uniquely represent each point of interest or each direction associated with the one or more segments of the respective candidate path. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent)
Fan discloses “16.    An apparatus according to Claim 10, wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
identify a point of interest from the textual description;
determine whether map data that includes the origin and the destination fails to represent the point of interest; and (see FIG. 3 where when the user enters the so called “landmark last mile area” and includes an entrance landmark then a second databased is queried in FIG. 7 to return a crowd sourced solution)
in an instance in which the map data fails to represent the point of interest, update the map data to include the point of interest. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent)”.
Fan discloses “17.    An apparatus according to Claim 16, wherein the computer program code instructions are configured to, when executed by the processing circuitry, cause the apparatus to update the map data to represent the point of interest by associating the point of interest with a location that is at least partially defined by the textual description (see FIG. 6 where when the user inputs a destination  the input is provided to the trajectory database or google maps and also 2. The crowd navigation backend to correct and refine the trajectory database solution which is incorrect  and this is provided when the user enters the so called landmark area points in FIG. 1) from which the point of interest was identified, and wherein the location is represented by the map data. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of United States Patent Application Pub. No.: US 2003/0046451 A1 to Prabhakaran that was filed in 1997 and in view of Busch and in view of Golding and in view of Ettinger. 


Fan discloses “18.    A method for selecting a path to a destination, the method comprising: (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent);

    PNG
    media_image2.png
    491
    677
    media_image2.png
    Greyscale
obtaining a second vector (see FIG. 1-8 where the first vector is from google maps and is incorrect as it places you at the front door to a drive through while a second correct vector is made that places you around the back to order the coffee at a drive through area; see page 772-773 where the observed landmark is determined in FIG. 3 and then observed patterns are collected for the last mile area and then these are applied to refine the navigation solution once you are within the last mile area from the entrance of the landmark to the destination and to avoid the incorrect solution)
Fan is silent but Prabhakaran teaches “representative of an audio description of a specified path from an origin to the destination”, (see paragraph 44 where the speech can be input from a microphone to the GPS device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Prabhakaran since Prabhakaran teaches that a microphone can be used to capture the audio and convert this to text for the input to the GPS device.  This can assist with a user one handedly capturing the data or for handicapped users to be able to use a GPS device. See FIG. 3 and paragraph 41-55 and blocks 302-320.    


 wherein the second vector comprises a plurality of elements representative of one or more points of interest, (see page 1-2, FIG. 1 and second column where google maps will place the user at the front door which is incorrect but the last mile crowd sourced direction will place the user in the dotted line to the back area of the coffee bar and then to the entrance which is correct for the drive through that is gleaned by the crowd source information) 
    PNG
    media_image5.png
    419
    724
    media_image5.png
    Greyscale
 (see FIG. 2 where the second vector is identified when the user enters the so called “last mile area” and then instead of plotting the navigation solution to the destination in red the device uses the crowd sourced observations of what the correct destination and entrance is) 
Claim 18 is amended to recite and Fan is silent but Golding teaches “… wherein defining the second vector comprises: (1) processing the textual description to recognize 
terminology within the textual description including  one or more points of interest, one or more landmarks and/or one or more features of a map and (ii) identifying  a sequence in which the terminology is utilized by the textual description  (see FIG. 4 where in blocks 405-445 the way points are identified and then an OCR is applied to determine the storefront image text descriptions and the chain stores to define waypoints and then this is scored for driving directions in blocks 425-445)
…
Ordering the elements of the second vector(see col. 6, lines 1-14 and col. 10, line 10-67)
the particular vector to the second vector such that the second vector is correlated to the particular vector; and  
(see col. 10, line 10-67; see claim 1-5 where a vector for the vehicle to take is determined based on the use of the visual distinctiveness of the text of the signs and stores that are recognized)

selecting a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector of the first vectors that was identified based on the similarity of the particular vector to the second vector.”.  (see col 9, lines 1-col. 10, lines 67 where the waypoints can be provided to vectors for driving directions so the user can understand more precisely using the text you will see a McDonalds on the left and a mobile station and a home depot on the right and turn right; FIG. 4 where in blocks 405-445 the way points are identified and then an OCR is applied to determine the storefront image text descriptions and the chain stores to define waypoints and then this is scored for driving directions in blocks 425-445; see claims 1-7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Golding of Google™ since Golding teaches that a satellite image of a map can include an OCR operation to scan the images for signs and box type larger stores (McDonalds™, Home Depot™, Shell™, Mobil™ etc.). Then this can be used for a scoring and used in a GPS navigation. Instead of telling the user to turn left (generic instructions), the navigation device can access the cloud service and tell the user to turn left at the McDonald’s or home depot or the shell station. Then the navigation device can score the map routes higher as having these hints and recommend those routes as they are easier to follow like a human would give proposed directions by identifying stores and text descriptions for formulating the navigation instructions vector.  See FIG. 4 and claims 1-7 and col, 10, lines 1-67 and col. 9, line 1-40 of Golding.    

    PNG
    media_image4.png
    533
    728
    media_image4.png
    Greyscale


Fan discloses ‘…one or more landmarks, one or more features of a map or one or more directions associated with the one or more segments of the specified path, and wherein the plurality of elements of the second vector are ordered sequentially based upon an ordering of the one or more points of interest, one or more landmarks, one or more features of a map or one or more directions associated with the one or more segments of the specified path; (see FIG. 6 where the user inputs text which is provided to 1. The trajectory database (Google maps) and 2. Is provided to the crowdNavi backend to correct the google maps incorrect solution) (see FIG. 6 where the user inputs text which is provided to 1. The trajectory database (Google maps) and 2. Is provided to the crowdNavi backend to correct the google maps incorrect solution)

identifying a particular vector, from among a plurality of first vectors representative of a plurality of respective candidate paths from the origin to the destination, based on a similarity of the particular vector to the second vector; and (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent);
selecting a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector identified based on the similarity of the particular vector to the second vector. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent);

    PNG
    media_image1.png
    939
    1065
    media_image1.png
    Greyscale


Claim 18 is amended to recite and Ettinger teaches “…define a second vector representative of a textual description of a specified path from the origin to the destination, wherein the apparatus is caused to define the second vector by: (i) processing the audio description (see paragraph 104-111 where the text can be included in the map from the personal contact information typed in from the user; see paragraph 111) to recognize terminology within the description including: (a) one or more points of interest, one or more landmarks and/or one or more features of a map and   (see paragraph 77, 183-188 where based on the text description in the contacts the map can be generated with FIG. 3b that includes a sequence of landmarks from the origin to a vector 320 to the destination with the one or more points of interest and landmarks and 1. A law office, the sister’s home and theater and the clock tower 323, 321, 316 and 317)
(b) directional information associated with one or more segments of the specified path and (11) identifying a sequence in which the terminology is utilized by the = description  such that the second vector is defined by the sequence of the one or more points of interest, one or more landmarks and/or one or more features of the map and the directional information associated with the one or more segments of the specified path;  (see paragraph 183-188 where based on the text description in the contacts the map can be generated with FIG. 3b that includes a sequence of landmarks from the origin to a vector 320 to the destination with the one or more points of interest and landmarks and 1. A law office, the sister’s home and theater and the clock tower 323, 321, 316 and 317; see claims 1-9);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of ETTINGER of UBER™ since ETTINGER teaches that a user’s personal contact list and text descriptions can be interrogated and then a route guidance can be provided based on the user’s personal contacts (see claim 1-11 and FIG. 3b) so a vector 320 can include the landmarks 316, 317 and the personal contact information 321, 323 while omitting other information for a more evident map.  The user can immediately understand the route (close to the clock tower  and sister’s home) when it is expressed in terms of the user’s personal contact text and the landmarks and a route can emphasize these elements to provide improved route guidance by referring to the contacts and personal contacts and landmarks in a directional vector.  See FIG. 3b and claims 1-11 and  paragraphs 104-111 and 183-190 of UBER™.

Fan is silent but Prabhakaran teaches “19.    A method according to Claim 18, further comprising:
converting the audio description of the specified path to a textual description; ”. (see paragraph 44 where the speech can be input from a microphone to the GPS device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Prabhakaran since Prabhakaran teaches that a microphone can be used to capture the audio and convert this to text for the input to the GPS device.  This can assist with a user one handedly capturing the data or for handicapped users to be able to use a GPS device. See FIG. 3 and paragraph 41-55 and blocks 302-320.    
 
Fan discloses “and defining the second vector based upon the textual description of the specified path”. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent);
Fan is silent but Prabhakaran teaches “from the audio description; (see paragraph 44 where the speech can be input from a microphone to the GPS device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Prabhakaran since Prabhakaran teaches that a microphone can be used to capture the audio and convert this to text for the input to the GPS device.  This can assist with a user one handedly capturing the data or for handicapped users to be able to use a GPS device. See FIG. 3 and paragraph 41-55 and blocks 302-320.    

Fan discloses “…20.    A method according to Claim 18, further comprising: identifying a point of interest …determining whether map data that includes the origin and the destination fails to represent the point of interest(See page 773-775 where when entering a landmark area then a highly scored landmark that is used by multiple members of the crowd is identified and substituted for the map navigation solution that is similar to the map navigation solution but it is used more by the members of the crowd and is inferred to be correct); and
in an instance in which the map data fails to include the point of interest, updating the map data to represent the point of interest. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent) 
    PNG
    media_image6.png
    514
    692
    media_image6.png
    Greyscale

 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668